                                           Case 5:21-cv-04746-SVK Document 12 Filed 09/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STRIKE 3 HOLDINGS, LLC,                               Case No. 21-cv-04746-SVK
                                   8                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE RE
                                   9                v.                                         SETTLEMENT
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP                       Re: Dkt. No. 11
                                         ADDRESS 73.222.251.100,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                               Plaintiff report that this case has settled. Dkt. 11. All previously-scheduled deadlines and
                                  13
                                       appearances are vacated.
                                  14
                                               By October 19, 2021, the parties shall file a stipulation of dismissal. If a dismissal is not filed
                                  15
                                       by the specified date, then the parties shall appear on October 26, 2021 at 1:30 p.m. and show cause,
                                  16
                                       if any, why the case should not be dismissed. Additionally, the parties shall file a statement in
                                  17
                                       response to this Order no later than October 19, 2021, describing with specificity (1) the parties’
                                  18
                                       efforts to finalize settlement within the time provided, and (2) whether additional time is necessary, the
                                  19
                                       reasons therefor, and the minimum amount of time required to finalize the settlement and file the
                                  20
                                       dismissal.
                                  21
                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  22   vacated and the parties need not file a statement in response to this Order.
                                  23           SO ORDERED.
                                  24   Dated: September 21, 2021
                                  25

                                  26
                                  27                                                                    SUSAN VAN KEULEN
                                                                                                        United States Magistrate Judge
                                  28
